Case 2:18-cv-14371-RLR Document 79 Entered on FLSD Docket 09/11/2019 Page 1 of 5
                                      Joseph R Rutkowski
                350 Holbrook Rd,YorkPA 17402- 610.914.2343- psurut@ comcast.net

  Septem ber6,2019

  Berm an vGeneralM otors,LLC,Case No. 2:15-cv-14371

  Clerkofthe Courts                                                           FILED BY                D.C .
  United StatesDistrictCourt
  Southern DistrictofFlorida                                                        sEF 12 2219
  Alto Lee Adams,Sr.United StatesCourthouse
  101South U.S.Highway 1                                                             CtLkCLJIlî?fm
                                                                                   S.D.OF FLA..FrRERCE
  FortPierce,FL34950
                                                                                       /U ,ttb57!
  To a1Iparties,

  Asanaffectedmemberofthisclass,Iam formallyobjectingtotheproposedsettlementinthecaseof
  Berm an vGenerolM otors,LLC,Case No. 2:15-cv-14371.The prelim inarysettlement, asw ritten,
  excludesa subsetofclassmem bersw ho have exceededthe 120,000 m iles.W hile thissubsetmay not
  consistofa largevolume ofvehicle ow ners, we stillhave been negativelyim pacted by the issues
  expressed in thissettlem ent.W e are also dealing w i
                                                      th excessive oilconsum ption and Iike many ofour
  fellow Terrain/Equinoxownerswewillbe requiredtospendthousandsofdollarsinrepairsto makeour
  vehiclescom plete again.

  In supportofthe reported problem s,a search ofthe NationalHighwayTraffic Safety Administrations
  (https://www.nhtsa.gov)complaintssystem showsover75complaintsofengine relatedissues, m anyof
  them referring to excessive oiIconsum ption. To date no recallhasbeen issued norhasthe
  manufactureraddressed the com plaints.

  A recentclassaction settlem entinvolving anotherm anufacture wasnotlim ited by vehicle m ileage. The
  Volkswagen ''Clean Diesel''M arketing,SalesPractices, and ProductsLiability Litigation Case No. 3:15-
  md-02672-CRB(''M DL2672'')isoneexample.Additionally,Toyota'ssettlementoftheSudden
  Acceleration(CASENUMBER:10-mI-02151)classactionIawsuitwasextendedtocovervehicl  e upto
  150,000 miles.

  AsGM hasstated,in orderto promote custom ersatisfaction, they have agreed to provide reliefto the
  classforthereportedissues.lam askingGM and/orthe courtto expandthisrelieftoaII2010-2013
  GMCTerrain/GM Equinoxownersaffectedbythefaultypistons.
  A have nothired an attorney nordo lwish to speakatthe hearing. Ifany partiesinvolved have any
  questionsorconcernsrelatedto myobjection,feelfreetocontactmeviaphoneoremailand Iwillbe
  happy to provide any addi
                          tionalinform ation.

  Ifthe proposed settlementisapproved withoutmodificationsto the m ileage Iim i
                                                                              ts, IrequestthatIbe
  rem oved from the class.

  BACKGROUND:

  1. Vehiclewaspurchasednew from thedealer(JackGiambalvo,1390 EDEN ROADYORKPA 17402)
     with the buil
                 tin ''Remaining OiILife'?indicator. Thisindicatorwasprogram m ed by the factoryto be
Case 2:18-cv-14371-RLR Document 79 Entered on FLSD Docket 09/11/2019 Page 2 of 5
                                       Joseph R Rutkowski
                350 Holbrook Rd,York PA 17402 - 610.914.2343- psurut@comcast.net
      used asan indication onw hen to have the vehicle serviced. The initialsetting on myTerrain
      consisted ofan oiIa Iife ofapproxim ately 7,500 m iles.Overthe course ofthe firstfouryearsof
      owning my vehicle,lhad no issues having my oilchanged w hen the indicatorwasatorbelow 20%
      oiIIife rem aining. During the early sum merof2018, Ibegan hearinga knockingw hile driving at
      certainspeeds.Iexperiencedthissamesoundwith mypreviouslyvehicle (1999SaturnSLafterIhit
      200,000miles)whichIedmetocheckmyoil.Basedonthedipstick, my oiIwasatIeast1quartshort
      (asthedipstickonlyshowsthe Iastquart,notthetotaloiIintheengine) ladded oi1and scheduled
                                                                           .

      aserviceappointmentwithmydealer(JackGiambalvo,1390 EDEN ROAD YORK PA 17402, 717-781-
      2250 (servicel).MyoiIwaschangedandtheservicedepartmentinstructedmetoreturniflnoticed
      the issue again and theywould run an oilconsum ption test, asthey noted previousm odelyearshad
      docum ented problems. lmade itthrough one m ore oilchange beforethe issue ofexcessive oil
      consumptionre-appeared (1hadjusteclipsedthe100,000 mile mark).Atthispoint, Irequested an
      oi1consum ption testbe pedormed and Iwastold the service would notbe covered asIwasnow o
                                                                                              ut
      ofwarranty. M yoilwaschanged and the oillife indicatorwassetto 5,
      b                                                          000miles(from 7,500).1
       egantoregularlymonitorandaddoiI(approximately1quartevery2,000 miles)andcontinuedto
      have my oilchanged every5,000 m iles. W hile Iwould have preferred to have had the piston rings
      replaced,(approximatel
                           y$100sinparts),thelaborrequired (10+hoursatanestimated$100-
      $200/hour)hasdeterredmefrom schedulingthisrepair, coupledwiththe (atthetime)ongoing
      classactionIawsuit(1waswai
                               tingtoseetheoutcomeand any potentialservicebulletins) M y   .

      vehiclenow has122,000miles(and lwillbearound 125,000 milesatthetimeofthissettlement),
      thereforexcluding m efrom any remediation ofthe problem .


  Vehicle Inform ation:2013 GM C Terrain - VIN 2(5K17L.71K71:)6333214

  Joseph Rutkowski




 Attachments:
        1. Vehicle Documentation - COPY -Pennsylvania OwnersRegistration Card
Case 2:18-cv-14371-RLR Document 79 Entered on FLSD Docket 09/11/2019 Page 3 of 5
                                       Joseph R Rutkowski
                350 Holbrook Rd,YorkPA 17402 - 610.914.2343- psurut@comcast.net



        DanielK Bryson
        J.HunterBryson
        W hitefield Bwson
        900 W Morgan ST
        Raleigh,NC 27603

        Thom asA Casey,Jr.
        JonesW alkerLLP
        201ST.CharlesAve
        New Orleans,LA 70170-5100
Case 2:18-cv-14371-RLR Document 79 Entered on FLSD Docket 09/11/2019 Page 4 of 5
                                       Joseph R Rutkowski
                350 Holbrook Rd,YorkPA 17402 - 610.914.2343- psurut@ comcast.net




                -       >       T-    œ EDE- L.Tov-                > --    ' w un- M e - -

                * :œ c-              xom R D% ss?..1-                - - - - e-         -        ,   a

                p
                y
                 A$71M 16.- - - -         -    œ Q*> - Y G    -
                -- u -4- - k--
                             ' - '-po.
                                     o-- - e .* - .- -
                                                     .
                                                           e-       -      e o- -       -       - -
                N -     - - - v e c- at- .x mxa
                PM  TL
                œ Ge* VO eY LI
                             &ITEM
                                P* Ge LAWS .M .- ruF- - - * <-
                a-          œee            .       . .
                                                         Ot- PNXc -YI
                                                                    Y.
                                                                    e PG- TKY
                                                                          œ- -YA
                -      3> #- p-                     >      ce -         e a- -m *- e
                -      e-             - - > #*- - V                         œ- - --                  .




                -        œ'            G                 œp-   aa d-          -     -



                            PLG K D-               SG      YAK -    EMBG TO % CKG UP




       EO       Y:-    A ,a M        VAI.m :%        e 9
      G AV                  G ARY
      -                     > - ''             *                                    -       >
      >                     R >œ




            R         RRO       X A

            YY KPA W =



                                                                         Iœ I
Case 2:18-cv-14371-RLR Document 79 Entered on FLSD Docket 09/11/2019 Page 5 of 5
                                                                                         ;i. ':''
                                                                                             :..x.-
                                                                                         .! Q:
                                                                                            = rê .?.
                                                                               $&W* '
                                                                              'o< k tznl O
                                                                                         ='
                                                                               r> *<oxs .o
                                                                                         œ
                                                                               - :I:=
                                                                                Y D
                                                                                > - =
                                                                                    c X
                                                                                y
                                                                                %<n *
                                                                                    0> c
                                                                                       r*
                                                                               > O W
                                                                               .
                                                                               o F O
                                                                               pw w : .
                                                                                         c R
                                                                                           X




                                       2 E2 E lï! l
                                       SEP 1! 2918
                             Lt 4
                                J, F T?
                                  2 !) j . jj y



                            m &
                            O F= > tm c a
                            Q F= a'
                                 o oc V V
                                    - e. M
                            D  œ =  =
                            O. o e o c* oM
                            =
                            O c
                              -    e   n
                                       D    R   >
                            * = o  > o œ* r *
                           m       œ a *
                           uz '= (z) D . c cC)
                                  - a
                           .>
                           to o's. t
                                   m ,
                                     .+  s.
                                     o ''+ Q
                           tzn = 75    '+   D . tn
                           c : c m o
                             <œ r o a
                                gy D (7                          4
                              F= O
                                 (7- ol c                        .       ;                   ft)
                                     œ Q
                                  &+
                                  Q)
                                                                 +
                                                                 /
                                                                 .                        P
                                                                     .
                                  O                              X,
                                                                  '                       1
                                                                                          :
                                  CD
                                                         tz
                                                          l
                                                          uk                         .

                                  O                           l
                                                              k
                                                              !
                                                              ,
                                                              ::
                                                               l
                                                               pt -.
                                                                   '
                                                                   :
                                                                   v
                                  c                           '
                                                              ,
                                                              -
                                                              6
                                                              13
                                                              34
                                                               , -
                                                                 '
                                                                 i
                                                                 -
                                                                 l
                                                                 I
                                                                 ,:'
                                                                   r-
                                                                   ;'
                                                                    t
                                                                    ?
                                  Q                               -y.
                                  =                                  u        6 .* '
                                  O                                           '' '        .
                                  c                           X ,y:e ;
                                  CD                          t.c
                                                                z                    X,

                                                         yx              ' . .'
                                                         .                    <.'                      ))
                                                                          .;x r..
                                                                                .                      .1
                                                             #                            .            1
                                                         / '<'
                                                        .t                y
                                                                                                       j
                                                                                                       ,
                                                                               : t
                                                                              .,



                                                       !.                            .             ,


                                                                                                       #
                                                       ''                                          j
                                                                                                   #
                                                      ! ;;.                              .
                                                       j $ s.
                                                            p
                                                            j
                                                            . y.:
                                                                e
                                                                k
                                                                a
                                                                '                                  #'
